  Case 1:21-cr-00080-NGG Document 12 Filed 03/10/21 Page 1 of 1 PageID #: 92


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- -- --- ---- --- ---- --- --- ----X

UNITED STATES OF AMERICA,
                                                                           APPLICATION AND ORDER
           - against -                                                     OF EXCLUDABLE DELAY

DOUGLASS MACKEY,                                                           Docket no. 21-CR-80 (NGG)

                   Defendant.
---------------------------X

         The United States of America and the defendant DOUGLASS MACKEY hereby jointly request that
the time period from March 10, 2021 to March 29, 2021 be excluded in computing the time within which
         ☐        an information or indictment must be filed, or                    (XW)
         ☒        trial of the charges against the defendant must commence.         (XC)
The parties seek the foregoing exclusion of time in order because
         ☐         they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
         ☒ they need additional time to investigate and prepare for trial due to the complexity of the case,
         ☐        other:
        The defendant states that he has been fully advised by counsel of his rights guaranteed under the Sixth
Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of this
Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal Procedure. The defendant
understands that he has a right to be tried before a jury within a specified time not counting periods excluded.



DOUGLASS MACKEY                                                  Erik D. Paulsen or Nathan Reilly, for Acting U.S.
                                                                 Attorney, E.D.N.Y.


Tor Ekeland, Counsel for Defendant

                   The joint application of the United States of America and the defendant, having been heard at a
proceeding on the date below, the time period from February 22, 2021 to March 29, 2021 is hereby excluded in
computing the time within which ☐ an information or indictment must be filed or ☒ trial must commence. The
Court finds that this exclusion of time serves the ends of justice and outweighs the interests of the public and the
defendant in a speedy trial for the reasons discussed on the record and because

          ☐        given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this
case without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the
risk that they would be denied the reasonable time necessary for effective preparation for trial, taking into account
the exercise of due diligence.

         ☒        they need additional time to investigate and prepare for trial due to the complexity of the case,
         ☐        other:

SO ORDERED.                                                    //s/   Sanket J. Bulsara 3/10/2021
Dated: Brooklyn, New York
       March 10, 2021                                            THE HONORABLE SANKET J. BULSARA
                                                                 United States Magistrate Judge
